            Case 6:19-cr-00039-MC       Document 46       Filed 03/05/21      Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA

                Plaintiff,                                     No. 6:19-cr-00039-MC-1

       v.
                                                              OPINION AND ORDER
DANNIE KAY ALSTON,

            Defendant.
_____________________________

MCSHANE, Judge:

        Defendant Dannie Kay Alston moves for compassionate release because of the rapidly

evolving COVID-19 pandemic. Because of the significant health concerns faced by Mr. Alston,

his Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i), ECF No. 38, is

GRANTED.

                                      LEGAL STANDARD

       Congress, through the First Step Act, amended 18 U.S.C. § 3582(c)(1)(A) to allow a

defendant to file a motion directly with the district court for compassionate relief after exhausting

all administrative remedies. The Court may reduce a defendant’s sentence if:

       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served 30 years in prison, pursuant
       to a sentence imposed under section 3559(c), for the offense or offenses for which
       the defendant is currently imprisoned, and a determination has been made by the
       Director of the Bureau of Prisons that the defendant is not a danger to the safety of
       any other person or the community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).



1 – OPINION AND ORDER
         Case 6:19-cr-00039-MC          Document 46        Filed 03/05/21     Page 2 of 4




       The pertinent policy statement for sentence reductions related to medical ailments is found

at U.S.S.G. § 1B1.13. “Circumstances that may present extraordinary and compelling reasons to

reduce a defendant’s sentence include a ‘terminal illness (i.e., a serious and advanced illness with

an end of life trajectory)’ or ‘a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.’” United States v. Bunnell, No.

CR1400119001PHXDGC, 2019 WL 6114599, at *1 (D. Ariz. Nov. 18, 2019) (quoting U.S.S.G.

§ 1B1.13, Application Note 1). The Court also considers whether the defendant is still a danger to

the community by consulting the factors listed at 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

       The Court may thus reduce Mr. Alston’s sentence under the First Step Act if it determines

the existence of extraordinary and compelling reasons and that Mr. Alston is no longer a danger to

the community. Bunnell, 2019 WL 6114599, at *1.

                                          DISCUSSION

       Mr. Alston is serving a 110-month sentence with a scheduled release date of August 11,

2025. Mot. to Reduce Sent. 3, ECF No. 38. At present, Mr. Alston is 69 years old and has multiple

health concerns. This includes viral hepatitis C, seizures, fainting spells, back problems, cataracts,

heart problems, hemorrhoids, and a history of smoking. Mot. to Reduce Sent. 3. Because Mr.

Alston’s health conditions make him a viable candidate for compassionate relief, the Government

concedes that he has established extraordinary and compelling reasons. Resp. to Def.’s Mot. for

Compassionate Release 1, ECF No. 42. Thus, the only question here is whether Mr. Alston remains

a danger to the community.

       When assessing whether a defendant remains a danger to the community, the Policy

Statement from U.S.S.G. § 1B1.13 directs the Court to consult the factors listed in 18 U.S.C. §




2 – OPINION AND ORDER
         Case 6:19-cr-00039-MC          Document 46       Filed 03/05/21     Page 3 of 4




3142(g), which includes: (1) the nature and circumstances of the offense charged, including

whether the offense is a crime of violence; (2) the weight of the evidence against the person; (3)

the history and characteristics of the person, including their physical and mental condition, past

conduct, history relating to drug or alcohol abuse, criminal history; (4) and whether, at the time of

the current offense, the person was on probation, on parole, or on other release pending completion

of a sentence. See United States v. Spears, Case No. 98-cr-0208-SI-22, 2019 WL 5190877, at *5

(D. Or. Oct. 15, 2019). The Government argues that Mr. Alston remains a danger to the community

because of the facts surrounding his underlying offense and extensive criminal history. Resp. to

Mot. for Compassionate Release 3.

       The Court disagrees. While the Government urges the Court to focus on Mr. Alston’s

criminal behavior, this ignores the fact that Mr. Alston “has availed himself of all rehabilitative

programs while in custody and has received all good time credit that have been available to him.”

Def.’s Reply 2, ECF No. 43. Because Mr. Alston’s “postsentencing conduct . . . sheds light on the

likelihood that he will engage in future criminal conduct,” the Court finds that Mr. Alston’s actions

while incarcerated support his argument that he is no longer a danger to the community. Pepper v.

United States, 562 U.S. 476, 477 (2011).

       The Court also agrees with Mr. Alston that his proposed release plan “will help ensure his

safe transition to the community.” Def.’s Mot. for Compassionate Release 16. Mr. Alston plans to

live with his sister, an individual who will likely provide needed stability to Mr. Alston. Id. The

Court also reviewed letters from Mr. Alston’s family where they discussed their willingness and

desire to help him during his transition. See Ex.’s E–G, ECF No. 38. Ultimately, with appropriate

structure, Mr. Alston has proven that he can succeed. The Court therefore finds that Mr. Alston is

no longer a danger to the community.




3 – OPINION AND ORDER
         Case 6:19-cr-00039-MC          Document 46        Filed 03/05/21     Page 4 of 4




                                          CONCLUSION

       For these reasons, Mr. Alston’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(C)(1)(A)(i), ECF No. 38, is GRANTED. Mr. Alston’s sentence of imprisonment is reduced

to time served, effective 72 hours after the issuance of this order, if the Bureau of Prisons (“BOP”)

has determined that Mr. Alston is COVID-19 negative. If the BOP cannot make the determination

by that date, the Government must notify the Court without delay. The term of imprisonment will

be followed by a five-year term of supervised release, which will include home confinement, along

with the conditions set forth in the original judgment. The Court finds that Mr. Alston has

demonstrated extraordinary and compelling reasons and that his release under this order will not

pose a danger to any other person or the community. This sentence reduction thus reflects the

currently applicable U.S. Sentencing Commission policy statements.

       IT IS HEREBY ORDERED that Defendant will be released 72 hours after the issuance of

this order, for travel to his sister’s home in Porterville, California, if the BOP has determined that

he is COVID-19 negative. If the BOP cannot make the determination by that date, the Government

will notify the Court without delay.

       IT IS FURTHER ORDERED that an amended judgment and commitment order will be

prepared and entered immediately in accordance with this decision.



IT IS SO ORDERED.


       DATED this 5th day of March 2021.

                                               s/Michael J. McShane
                                               MICHAEL J. MCSHANE
                                               United States District Judge




4 – OPINION AND ORDER
